Citation Nr: 0434012	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  95-00 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for right inguinal 
hernia status post-operative.

2.  Entitlement to a total rating (extra-schedular) on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from January 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran's right inguinal hernia, post-operative, 
residuals manifest with no tenderness but with some 
discomfort in the right inguinal herniorrhaphy area on 
lifting.  There is no hernia palpable on coughing or 
sneezing.

2.  Post-operative recurrence of the right inguinal hernia 
has not been manifested.

3.  Service connection also is in effect for laceration of 
the lip and laceration of left elbow, both of which are 
evaluated as noncompensable.

4.  The veteran is currently diagnosed with schizophrenia, 
undifferentiated type, for which he is not service connected.  
He is incompetent for VA purposes.

5.  The veteran reportedly last worked in 1993.  He has 
reported 1 year of high school education and occupational 
experience as a bricklayer.

6.  The evidence of record does not show the veteran to be 
unemployable due to his service-connected disorders.




CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for right 
inguinal hernia status post-operative have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.114, Diagnostic Code (DC) 7338 (2004).

2.  The requirements for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.16(b) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 1993.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).  Thus, the VCAA applies to the veteran's claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's claim remained under 
development.  Third, in a letter dated in May 2001 (letter), 
the RO informed the veteran of the VCAA and VA's obligations 
under the act, to include the evidence needed to support his 
claim.  As to who would obtain what part of the evidence 
needed, the letter informed the veteran of all evidence 
obtained by the RO to that date, and that the RO would obtain 
any private treatment records he identified as related to 
this claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  The letter also informed the veteran to provide 
the RO with copies of any treatment or personnel records in 
his possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.

As noted, the veteran's case has been under continued 
development and he did not respond to the letter with 
additional evidence or a request that other identified 
evidence be obtained.  Thus, the Board has clear evidence as 
to how the veteran would respond to a proper notice, albeit 
after the initial adjudication.  See Valiao v. Principi, 17 
Vet. App. 229, 231-32 (2003); Huston v. Principi, 17 Vet. 
App. 195, 203 (2003) ("it is not for the Secretary or this 
Court to predict what evidentiary development may or may not 
result from such notice").  Accordingly, in light of VCAA 
notice having been provided, and the fact that the veteran 
has demonstrated by his actions, including those after 
receipt of VCAA notice, that there is no missing evidence to 
be obtained, the Board finds that the veteran was not 
prejudiced in his ability to pursue his claim.  Pelegrini, 18 
Vet. App. at 121-22; see also Conway v. Principi, 353 F.3d 
1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records and arranged for appropriate 
examinations.  The Board notes the veteran's representative's 
assertion that the veteran's failure to report for at least 
two examinations was due to his incompetency, and that the 
Board should Remand the case so that the veteran's 
representative may insure his presence at any examination 
arranged.  The Board further notes that, after the veteran 
failed to appear for the examinations arranged in April 2002, 
the RO coordinated the scheduled April 2003 examinations with 
and through the veteran's representative.  A March 2003 VA 
Form 119 reflects that the RO coordinated the veteran's 
psychiatric examination with the representative, and 
scheduled his other examinations for the same day.  The 
representative informed the RO that he believed he could 
ensure the veteran's appearance.  The April 2003 psychiatric 
examination report reflects that the veteran refused to 
answer questions, left the examination and did not return.  
He apparently also left the treatment facility, as he did not 
appear for the other examinations also scheduled.  While the 
Board recognizes the apparent extent of the veteran's 
nonservice-connected mental disability, the Board discerns no 
reasonable basis for a Remand for an examination.

All records obtained or generated have been associated with 
the claim file.  The Board finds that the RO has complied 
with the duty to assist.  38 C.F.R. § 3.159(c) (2004).

I.  Increased rating, hernia.

Factual background.

Historically, a November 1989 rating decision granted service 
connection for a right inguinal hernia, post-operative, and 
evaluated it as noncompensable.  The veteran filed his 
current claim in December 1993.  The September 1994 rating 
decision denied the claim.

A December 1993 VA treatment note reflects that the veteran, 
a brick mason, presented with a complaint that, when he did 
heavy work, he got a dull stomach ache and cramps in the 
stomach.  He reported his symptoms as similar to those when 
he had the right inguinal hernia.  Physical examination 
revealed no abnormalities.  The examiner entered an 
assessment that the veteran appeared well, status post-muscle 
strain, and recommended that he avoid heavy lifting.

The May 1996 VA examination report reflects that the veteran 
reported having had a right inguinal herniorrhaphy in 1967 
while in active service, and that he experienced occasional 
pain in that area whenever he tried to lift heavy objects or 
push or pull.  He denied any nausea, vomiting, or abdominal 
pain.  Physical examination revealed no tenderness in the 
right inguinal herniorrhaphy area.  There was no hernia 
palpable on coughing or sneezing and no femoral inguinal 
hernia visible or palpable.  Bowel sounds were active, and 
there was no hepatosplenomegaly.  The examiner rendered a 
diagnosis of post-right inguinal herniorrhaphy with some 
occasional discomfort in the right inguinal area on lifting, 
pushing, and pulling.

A November 2000 VA mental health treatment note reflects that 
physical examination revealed the abdomen to be soft and 
nontender.  There was no organomegaly, and bowel sounds were 
present.  A September 2002 VA treatment note reflects that 
physical examination revealed the abdomen to be soft and 
nontender.  There was no organomegaly, and bowel sounds were 
present.

Service connection is in effect for the hernia, residuals of 
an effect of laceration of the lip and laceration of the left 
elbow, all rated noncompensably disabling.  He reportedly 
last worked in 1993.  He has completed 1 year of high school 
and has occupational experience as a bricklayer.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).
 
The applicable rating criteria for right inguinal hernia 
provide that a compensable evaluation of 10 percent is 
allowable where there is post-operative recurrence of a 
hernia, which is readily reducible and well supported by 
truss or belt.  A hernia which is not operated but 
remediable, or small, reducible, or without true hernia 
protrusion, is evaluated as noncompensable.  38 C.F.R. 
§ 4.114, DC 7338.

The Board finds that the medical evidence of record shows the 
veteran's post-operative right inguinal hernia to more nearly 
approximate a noncompensable evaluation.  Thus, his right 
inguinal hernia, post-operative, residuals are appropriately 
evaluated as noncompensable.  38 C.F.R. §§ 4.3, 4.7.  A 
higher, compensable evaluation of 10 percent is not 
warranted, as the medical evidence shows that there has not 
been a recurrence of the veteran's hernia.  Id.; DC 7338.  
There are no functional impairments identified as a result of 
the surgery.  Thus, there is no basis for a compensable 
rating for these residuals.



II.  TDIU.

Factual background.

In his December 1993 application for TDIU, the veteran 
related that a VA care provider told him that he should not 
lift heavy objects and that, since he earned his living as a 
brick layer, he no longer could do that heavy work, and he 
therefore was unemployable.

The December 1993 VA treatment note is set forth in Part I 
and is incorporated here by reference.  The Board infers 
that, in his application for TDIU, the veteran reported the 
assessment of the examiner who authored the treatment note.

The RO contacted the veteran's union for information as 
concerned his work history.  In a letter dated in June 1984, 
the union informed the RO that the veteran was not an 
employee of the union but a member.  The union's pension 
records reflected that 1988 was the last year that the 
veteran reported work, which was for 18 hours.

The November 1996 examination report reflects that the 
examiner rendered no opinion as to the veteran's 
employability.  An April 2003 VA psychiatric examination 
report reflects that the veteran reported that he 
discontinued work in 1987, and that he did not receive Social 
Security benefits.  As noted, the veteran has otherwise 
reported that he last worked in 1993.  This matter need not 
be resolved as the last date of employment is not crucial to 
the outcome of this claim.

A January 1998 VA psychiatric examination report reflects 
that the veteran was diagnosed with schizophrenia, chronic 
paranoid type.  A June 1998 rating decision denied service 
connection for PTSD.  The April 2003 examination report 
reflects his diagnosis as schizophrenia, undifferentiated 
type.  The veteran is not service connected for his 
schizophrenia.  A November 2003 rating decision determined 
the veteran to be incompetent for VA purposes.


Analysis.

For VA purposes, total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2004).  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Marginal employment (generally, where the disabled person's 
earned annual income does not exceed the amount established 
by the Bureau of the Census as the poverty threshold for one 
person) shall not be considered substantially gainful 
employment.  However, if the total rating is based upon a 
disability or combination of disabilities for which the 
Rating Schedule provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will 
include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b).

In determining whether a claimant is entitled to TDIU for 
compensation purposes, neither the claimant's non-service-
connected disabilities nor his or her advancing age may be 
considered.  38 C.F.R. § 3.341(a); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

For a veteran to prevail on a TDIU claim, it is necessary 
that the record reflect some factor which places the 
claimant's case in a different category than other veterans 
with an equal rating of disability.  Van Hoose v. Brown, 4 
Vet. App. at 363.  The veteran is entitled to the benefit of 
the doubt where the evidence in favor of allowing a benefit 
and that against it is roughly in balance.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); see also Almany v. 
Brown, 9 Vet. App. 518, 519 (1996).  However, where the 
evidence preponderates against an allowance of a benefit, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.

In light of the fact that all of the veteran's service-
connected disorders are evaluated as noncompensable, his 
application must be assessed on an extra-schedular basis.  
38 C.F.R. § 4.16(b).  The Board finds no basis on which to 
submit the veteran's application to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  Although the medical evidence reflects that, 
as a result of his reported subjective symptoms of occasional 
discomfort when lifting heavy objects, the veteran was 
advised to avoid heavy lifting, there is no evidence 
whatsoever that the veteran is incapable of securing and 
maintaining any gainful employment solely due to his service-
connected disorders.  The medical evidence does not show his 
service-connected disorders to cause impairment of his mind 
or body sufficient to render it impossible for an average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  The Board concludes likewise even were it 
to assume that the veteran is no longer physically capable of 
plying his trade of a brick mason.

The veteran's primary debilitating disability is his 
schizophrenia, which has rendered him incompetent for VA 
purposes to handle and manage his benefits, but it is not 
service connected.  As set forth above, nonservice-connected 
disabilities may not be considered when assessing the 
appropriateness of TDIU.  38 C.F.R. §§ 3.341(a), 4.16(b).  
Thus, for the reasons set forth above, the evidence clearly 
preponderates against allowing TDIU.


ORDER

Entitlement to a compensable rating for right inguinal 
hernia, status post-operative, is denied.

Entitlement to TDIU is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



